DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/25/2022 has been entered.  Claims 1 and 3-16 are pending in the application.  Claim 2 is cancelled.  The amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 2/15/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The following references in the Specification are missing from an IDS: EP2696915 and EP2753380 (see Specification page 10 lines 15-16 and page 28 lines 15-16).

REASONS FOR ALLOWANCE
	Claims 1 and 3-16 are allowed.  
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the supervision device as claimed, specifically including the processing unit configured to determine that the gas bubble is present at the flow detector location at the flow detection time if the flow detector signal does not indicate a liquid drug flow at the flow detection time and the gas detector signal indicated the gas bubble at the gas detection location at the gas detection time.
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a supervision device (syringe pump 10, see Fig. 1) for supervising liquid drug flow in a flow channel (IV tubing 24), the supervision device (syringe pump 10) including: a flow detector (flow sensor 33) operatively coupled with the flow channel (IV tubing 24) and generating a flow detector signal indicating that a flow has been detected or the flow has not been detected in the flow channel (IV tubing 24) at a flow detection location (location of flow sensor 33) at a flow detection time (see par. [0036]-[0040]); a gas detector (bubble sensor 32) operatively coupled with the flow channel (IV tubing 24) and generating a gas detector signal indicating whether a liquid drug or a gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a gas detection time (see par. [0028]), the gas detection location (location of bubble sensor 32) being located a distance upstream from the flow detection location (location 
However, Lee fails to state the processing unit being configured to determine that the gas bubble is present at the flow detector location at the flow detection time if the flow detector signal does not indicate a liquid drug flow at the flow detection time and the gas detector signal indicated the gas bubble at the gas detection location at the gas detection time.

Dependent claims 3-13 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 14, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method for supervising liquid drug administration as claimed, specifically including determining, based on the gas detector signal and the flow detector signal, that a gas bubble is passing the flow detection location using a processor if the flow detector signal does not 
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a method for supervising liquid drug administration via a flow channel (IV tubing 24), the method including: generating a flow detector signal using a flow detector (flow sensor 33) in dependence of a flow in the flow channel (IV tubing 24) at a flow detection location (location of flow sensor 33) (see par. [0036]-[0040]); generating a gas detector signal using a gas detector (bubble sensor 32) in dependence of whether liquid drug or gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a distance upstream from the flow detection location (location of flow sensor 33) (see Fig. 1, par. [0028]).
However, Lee fails to state the step of determining, based on the gas detector signal and the flow detector signal, that a gas bubble is passing the flow detection location using a processor if the flow detector signal does not indicate a liquid drug flow and an expected delay volume has passed after the gas detector signal detected the passing of the gas bubble.

Dependent claim 15 is allowed by virtue of its dependency on allowed claim 14.

In regards to independent claim 16, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method for supervising liquid drug administration as claimed, specifically including determining that: a gas bubble is passing the flow detection location if the flow detector signal does not 
The closest prior art is Lee et al. (US 2016/0175519 A9). Lee discloses a method for supervising liquid drug administration via a flow channel (IV tubing 24), the method including: generating a gas detector signal using a gas detector (bubble sensor 32) in dependence of whether liquid drug or gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a distance upstream from a flow detection location (location of flow sensor 33) (see Fig. 1, par. [0028]); generating a flow detector signal using a flow detector (flow sensor 33) in dependence of a flow in the flow channel (IV tubing 24) at the flow detection location (location of flow sensor 33) after a flow of an expected delay volume (see par. [0036]-[0040]).
However, Lee fails to state the step of determining that: a gas bubble is passing the flow detection location if the flow detector signal does not indicate a liquid drug flow and the expected delay volume has passed after the gas detector signal detected the passing of the gas bubble.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.